DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on November 8, 2021.
	Claims 1-2, 5-6, 36, 38-43, 52, 57, 61-63, 77, 86, 123, and 135-140 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

140 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  Factors to be considered when determining whether there is sufficient 
(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Nature of the Invention
Instant claim is directed to ‘method of mediating PDE1 activity in a subject by administering to the subject an effective amount of a compound of Formula (I)’ (structure depicted below):

    PNG
    media_image1.png
    96
    119
    media_image1.png
    Greyscale

  
Breadth of the Claims
The instant claim is directed to ‘method of mediating PDE1 activity in a subject by administering to the subject an effective amount of a compound of Formula (I)’.  The specification at page 68, lines 1-6 provides that: 

    PNG
    media_image2.png
    162
    643
    media_image2.png
    Greyscale

As can be seen from the above paragraph, the specification does not disclose ‘method of mediating PDE1 activity in a subject’, and instead teaches “methods of treating a subject suffering from or diagnosed with a disorder mediated by PDE1 activity”.  As can be seen from the “Field of Invention” at page 1 of the specification, the instantly claimed method includes: “enhancement of neuroplasticity, and the treatment of neurological, cognitive, cardiovascular, gastrointestinal, renal disorders, and other conditions and diseases involving PDE1, dopaminergic, or cyclic nucleotide signaling”.  Accordingly, the scope of instant claim includes all of the diseases, disorders or conditions stated above, which are further detailed in the specification at pages 68-96.
	First, the recitation “method of mediating PDE1 activity in a subject” of instant claim 140 is not fully supported in the specification as filed.  Applicant relies on page 68, lines 1-6; and pages 418-422 of the specification as filed, for support of the newly added claim 140.  As explained above, specification page 68 discusses ‘method of treating a subject suffering from or diagnosed with a disorder mediated by PDE1 activity’.  This is different from the recitation in instant claim.  Next, pages 418-422 of the specification disclose “Pharmacological Examples” directed to Enzymatic Assay, wherein PDE1B inhibition activity and PDE1B specificity over PDE1A and PDE1C is determined using a panel of recombinant human PDEs and an in vitro enzymatic assay.  There is nothing in the original specification as filed regarding “method of mediating PDE1 activity in a subject”.
1 140, which is directed to mediating PDE1 activity in a subject, meets the enablement requirement under 35 U.S.C. § 112(a)’.  This is not found to be persuasive, particularly in view of the reasons provided in the previous office action.  Next, applicant argues that ‘the specification at Table 2 provides data showing the compounds of Formula (I) have PDE1 inhibitory activity’.  The specification provides an enzymatic in vitro assay for determining PDE1B inhibitory activity of the compounds of Formula (I) and the corresponding data in Table 2, which presents negative log of the half-maximal molar inhibitory concentration (pIC50) with respect to PDE1B activity for some of the exemplified compounds of Formula (I).  There is no basis in the specification as originally filed for the recitation of ‘mediating PDE1 activity in a subject’.  The data provided in Table 2, at the most establishes PDE1B inhibitory activity in an enzymatic assay.  The specification neither describes nor sufficiently enables the instantly claimed ‘method of mediating PDE1 activity in a subject’.
	As the instant method claim recites ‘administering an effective amount of a compound of Formula (I) to a subject’, and based on the disclosure at page 68, lines 1-6, it appears that the claim is intended to be directed to ‘method of treating a disorder mediated by PDE1 activity’, wherein the disorder is as disclosed at pages 69-96.  Accordingly, the reasons provided in the previous office action continue to be applicable to instant claim 140, and are reiterated here below.
The instant claim appears to be ‘reach through’ claims.  Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby 
The specification discloses that: “the term “effective amount” is interchangeable with ‘therapeutically effective amount’ and means an amount or dose of a compound of composition effective in treating the particular disease, condition, or disorder disclosed herein, … … An “effective amount” also means an amount or dose of a compound or composition effective to modulate activity of PDE1 or an associated signaling pathway.  The “effective amount” will vary, depending on the compound, the disease, the type of treatment desired, and its severity, and age, weight, etc.”, see page 28, lines 3-12.  First, the specification does not establish that the compounds of the invention to have ‘PDE1 modulation activity’.  The specification provides that “PDE1 refers to all translation products coded by transcripts of any or all three genes, PDE1A, PDE1B, and PDE1C” (see page 28, lines 13-14). The term 'modulation' generally encompasses blocking, activating, partial blocking and partial activating.  However, the compounds are not shown to have all of these properties associated with PDE1.  It is revolutionary for a compound to have all of the properties of blocking or activating, fully or partially, and to be effective as a full/partial blocker or activator at the same time.  The specification did not provide any competent tests or data to establish that the compounds have PDE1 modulation activity. 
The pharmacological example in the specification at page 418 provides ‘Enzymatic Assay’ to determine PDE1B inhibition activity and results for some of the exemplified compounds in terms of pIC50 are provided in Table 2, pages 419-420.  There is nothing in the 
The term "neurological disorders" covers an immense array of largely unrelated disorders that have different modes of action and different origins.  This is also evident from the specification which explains the term starting at page 69 in more than 25 pages.  The term covers several generic types of disorders including Mental and Psychiatric disorders, Addictive disorders, Cognitive disorders, Movement disorders, Neurodegenerative disorders, etc.  Further, the term includes diverse specific types of diseases or disorders such as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedrich's ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which include Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7.
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute 
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal 
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7.
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL.
As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurological or neurodegenerative or psychiatric disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  For example, Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other important neurodegenerative disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those. 
(2)  The nature of the invention and predictability in the art:  
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
It is difficult to treat many of the disorders claimed herein.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art. See for example In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907. Applicant has not provided any reference(s) that forms sufficient evidence that claimed uses were art-recognized based on activity relied on at the time of applicants' effective filing date. MPEP 2164.05(a).  When the best efforts have failed to achieve a goal, it is reasonable for the PTO to require evidence that such a goal has been accomplished, In re Ferens, 163 USPQ 609.  Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  Tossing out the mere germ of an idea does not constitute enabling disclosure.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.
(3) Direction or Guidance:  
That provided is very limited.  The scope of the method claims is not adequately enabled solely based on the activity related to PDE1B inhibitors provided in the specification.  The claim language includes diseases that are known and those that are yet to be discovered, for which there is no enablement. First, the instant claims cover ‘disorders’ that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  The specification discloses that the invention compounds have activity in inhibiting PDE1B enzyme.  Further, the compounds are disclosed to be useful in a method for the prevention, treatment, 
The dosage regimen information is provided in the specification at page 82, which indicates that the range is dependent on variety of factors which include among the others, the activity of the particular compound employed.  Moreover, the dosage information provided in the specification is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the types of neurological and psychiatric diseases or disorders of the instant claims.
(4) State of the Prior Art: 
The compounds of the invention are substituted furo[2,3-d]pyrimidine compounds as represented by Formula (I).  Applicant has not demonstrated pharmaceutical agents of any kind, let alone that are structurally similar to claimed compounds and/or that are modulators of PDE1, which have been used for the treatment of all types of neurological disorders encompassed by the instant claims.  Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease.” (pg. 1994).
The instant claims encompass many disorders treatment of which is extremely difficult.  A state of the art reference, Humphrey et al. (Med Chem Comm., cited in IDS) provides that - “Given the regulation of enzymatic activity by calcium, PDE1 appears to be an integration point for intracellular calcium and cyclic nucleotide signaling cascades. In addition to differential tissue distribution, PDE1 isoforms assume distinct roles in CNS function.  PDE1B knock-out mice have a phenotype consistent with high striatal expression, including increased locomotor activity and increased phosphorylation of striatal PKA substrates in response to dopamine agonists. This data suggests the possible use of PDE1B inhibitors in the treatment of attention deficit hyperactivity disorder or Parkinson’s disease” (see pages 1-2).  The reference concludes that ‘the data and compounds disclosed therein offer considerable potential as chemical probes to further investigate biological processes of the CNS impacted by PDE1 function’ (see page 6).
Drug Discovery offers a snapshot of the state of the drug development art. Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) Nature Reviews: DrugDiscovery, 2, 2003, 205). Similarly, no single drug has been discovered that is effective in treating the myriad of neurological disorders, including, but not limited to, CNS disorders, cognitive deficits underlying neuropsychiatric disease, PTSD and other anxiety disorders, schizophrenia, addictive disorders, etc. {See In re Hokum, 226 USPQ 353 (Comr Pats 1985)}.
(5)  Working Examples:
	The specification provides examples of partial scope of the structural Formula (I).  A pharmacological example of enzymatic assay to determine the PDE1B inhibition activity of the compounds and results for some of the exemplified compounds is provided in the specification.  Further, two biological examples are provided in the specification at pages 422-428 to evaluate the effect of exemplary compounds on memory, catalepsy and cardiac function.  However, there is nothing in the disclosure regarding how this data correlates to the treatment of all of the diverse disorders of the instant claims.
(6) Skill of those in the art: 
The skill level is quite low in this art. There are huge differences in origins of neurological and psychiatric disorders.  As to the treatment of neurological disorders, https://medlineplus.gov/neurologicdiseases.html, teaches ‘there are more than 600 neurologic diseases and major types include, such as Huntington’s disease, muscular dystrophy, spina bifida, degenerative diseases such as Parkinson’s disease and Alzheimer’s disease, stroke, brain tumors, epilepsy, etc.’.  In general, the term “neurological disorders” covers an immense array of largely unrelated disorders that have different modes of action and/or different origins.

(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein.
(7) The quantity of experimentation needed: 
Especially in view of points 1, 3, 4 and 6 above, the quantity of experimentation needed is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here.

Allowable Subject Matter
Claims 1-2, 5-6, 36, 38-43, 52, 57, 61-63, 77, 86, 123, and 135-139 are allowed.  The references of record do not teach or fairly suggest the furo[2,3-d]pyrimidine compounds represented by Formula (I), useful as PDE1 inhibitors.  For example, WO 2017/178350 teaches 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

November 20, 2021
	
	


  




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the paragraph bridging pages 67-68 of the response, applicant refers to “new Claim 138” as directed to ‘mediating PDE1 activity in a subject’.  This, however, is assumed to be an error and applicant’s intends Claim 140 instead.